Citation Nr: 1205487	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine osteoarthropathy.

3.  Entitlement to an initial compensable evaluation prior to August 31, 2011 for left knee chondromalacia patella, status post arthroscopic surgery.

4.  Entitlement to an initial compensable evaluation in excess of 10 percent from August 31, 2011 for left knee chondromalacia patella, status post arthroscopic surgery.

5.  Entitlement to an initial compensable evaluation prior to August 31, 2011 for right knee chondromalacia patella.

6.  Entitlement to an initial evaluation in excess of 10 percent from August 31, 2011 for right knee chondromalacia patella.

7.  Service connection for a left wrist disability, to include as secondary to the service-connected cervical spine degenerative disc disease and due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

This claim was previously before the Board in March 2010, at which time the Board remanded it for additional development.  The Veteran previously had a combined 10 percent evaluation for the cervical and lumbar spine disabilities.  A November 2011 rating decision granted separate 10 percent evaluations.  The November 2011 rating decision also increased the evaluations for each knee from 0 percent to 10 percent effective August 31, 2011.

The issue service connection for a left wrist disability, to include as secondary to the service-connected cervical spine degenerative disc disease and due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The cervical spine degenerative disc disease is manifested by forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees.

2.  The lumbar spine osteoarthropathy is manifested by forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees.

3.  Prior to August 31, 2011, the left knee chondromalacia patella, status post arthroscopic surgery, was characterized by flexion to 140 degrees, extension to 0 degrees, and moderate coarse crepitus; such disability was not productive of any instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

4.  From August 31, 2011, the left knee chondromalacia patella, status post arthroscopic surgery, has been manifested by flexion to 140 degrees, extension to 0 degrees, and pain; such disability was not productive of any instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

5.  Prior to August 31, 2011, the right knee chondromalacia patella, was characterized by flexion to 140 degrees, extension to 0 degrees, and moderate coarse crepitus; such disability was not productive of any instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

6.  From August 31, 2011, the right knee chondromalacia patella, has been manifested by flexion to 140 degrees, extension to 0 degrees, and pain; such disability was not productive of any instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5010 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for lumbar spine osteoarthropathy have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5010 (2011).

3.  The criteria for an initial compensable evaluation prior to August 31, 2011 for left knee chondromalacia patella, status post arthroscopic surgery, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5019 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent from August 31, 2011 for left knee chondromalacia patella, status post arthroscopic surgery, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5019 (2011).

5.  The criteria for an initial compensable evaluation prior to August 31, 2011 for right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5019 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent from August 31, 2011 for right knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5019 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters in December 2005 and March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2010 letter notified the Veteran of regulations pertinent to the establishment of effective dates and of the disability ratings, and to the evidence and information required in connection with a claim for increased evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA examination reports, and VA treatment notes have been obtained; he did not identify any other VA or private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.  Increased Evaluations for Cervical and Lumbar Spine Disabilities

The Veteran seeks evaluations in excess of 10 percent for cervical spine degenerative disc disease and for lumbar spine osteoarthropathy.

The Veteran have been rated under Diagnostic Code 5010, arthritis due to trauma, which is in turn rated under Diagnostic Code 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

At a January 2006 examination arranged through VA QTC Services, the curvature of the cervical spine was within normal limits and there was no tenderness or muscle atrophy in the upper extremities.  Sensory perception and upper extremity deep tendon reflexes were within normal limits.  Range of motion of the cervical spine, which was described as normal by the examiner, was flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact the range of motion after repetitive use.  X-rays were normal and no diagnosis was made.

The Veteran complained of numbness down the right leg.  The curvature of the spine was maintained and there was no paraspinal muscle spasm.  There was no muscle spasm in the back, buttock or lower extremities.  Sensory perception and deep tendon reflexes were within normal limits.  Straight leg raising was negative bilaterally and there was no radiation of pain on movement.  Range of motion, which was described by the examiner as being within normal limits, was flexion to 90 degrees, extension to 30 degrees, and bilateral lateral flexion and bilateral rotation to 30 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact the range of motion after repetitive use.  X-rays were normal and there was no pathology to render a diagnosis.

At September 2006 VA primary care treatment the Veteran reported pain in and numbness down the left arm that was getting worse.  On examination the neck had a full range of motion.  September 2006 X-rays of the cervical spine showed mild degenerative disc change.  

The Veteran complained at May 2007 VA treatment that his neck and back pain/stiffness had worsened over the past 30 days.  This included tingling and numbness down the arms and the right hip and leg.  An MRI of the cervical spine from June 2007 VA treatment showed minimal narrowing of the C5-6 disc and severe narrowing of C6-7.  A June 2007 MRI of the lumbar spine showed a Schmorl node at the L4 superior endplate, a small intraosseous hemangioma at L3, and a thecal sac at L4-5.  The MRI report described these as minor abnormalities.

An August 2007 MRI of the cervical spine showed a 2 mm. bulging disc at C3-4; a 3 mm. left lateral marginal osteophyte and minimal left neural foramen narrowing at C4-5; severe left neural foramen narrowing, left lateral marginal osteophyte formation, and moderate spinal canal narrowing at C5-6; and a 4 mm. osteophyte disc, severe narrowing of the spinal canal, and bilateral neural foramen at C6-7.  

At October 2007 VA treatment the Veteran was diagnosed with left cervical intermittent radiculopathy involving mainly C6 radicular territory.  A November 2007 CT scan of the cervical spine showed degenerative changes that were worse at C5-6 and C6-7.  There was also mild spinal stenosis at C5-6 and C6-7.

March 2008 VA treatment notes indicate that the Veteran had chronic neck pain with radiation to the upper extremities.  He said that his neck problems started four months before and that he was having difficulties turning his head to the left.  A neurological examination was normal and there was less strength in the left upper extremity than the right, with strong bilateral hand grip.  He was diagnosed with mild to moderate multiple cervical spine stenosis at C4-5, C5-6 and C6-7.  The Veteran was encouraged to lose weight and avoid heavy lifting.  Other March 2008 VA treatment notes indicate that the Veteran reported spontaneous improvement of his predominantly left cervical radiculopathy.  

The Veteran had a VA examination for his spine in June 2010.  He reported flare-ups to his lumbar spine every 2 to 4 months that were moderate in severity and that lasted for hours.  His back stiffened after sitting for an hour to hour and a half, and he had to get up and walk around to relieve the pain.  The cervical spine had moderate flare-ups every 1 to 2 months that lasted 3 to 7 days and that also involved pain to the left arm.  Motrin and heat provided relief.  The examiner opined that there were no incapacitating episodes due to spine disease.

On examination the cervical and thoracolumbar spines had no objective abnormalities.  Range of motion of the cervical spine was flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 45 degrees, left lateral rotation to 70 degrees, and right lateral rotation to 80 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, although there were no additional limitations after three repetitions of range of motion.  The Veteran was diagnosed with cervical degenerative joint disease, left sided cervical stenosis, and left cervical radiculopathy.  The examiner opined that there were no effects on usual occupation or usual daily activities.

Range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 30 degrees, and bilateral lateral flexion and rotation to 30 degrees.   There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Reflex and motor examinations were normal.  The Veteran was diagnosed with lumbar spine L4-5 disc bulging meralgia paresthetica.  The examiner opined that there were no effects on usual occupation or usual daily activities.  

The Veteran currently has separate 10 percent evaluations under Diagnostic Code 5010 for his cervical and lumbar spine disorders, which are the highest available.  See 38 C.F.R. § 4.71a.  Under the general rating formula for diseases and injuries of the spine, the Veteran is not entitled to a 20 percent evaluation, the next highest available, for cervical spine degenerative disc disease.  No measurement of the range of motion approaches a limit of 30 degrees forward flexion or a combined range of motion limit of 170 degrees, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  The Veteran is also not entitled to a 20 percent evaluation for his lumbar spine osteoarthropathy.  No measurement of the range of motion approaches a limit of 60 degrees forward flexion or a combined range of motion limit of 120 degrees, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  There is also no finding related to the cervical or lumbar spines of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  See id.

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected cervical and lumbar spine disabilities.  The January 2006 examiner wrote that pain, weakness, lack of endurance, fatigue, or incoordination did not impact the range of motion after repetitive use did not further impact the range of motion after repetitive use.  At the June 2010 VA examination there was objective evidence of pain of the cervical spine on active range of motion and following repetitive motion, although there were no additional limitations after three repetitions of range of motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Therefore, evaluations in excess of 10 percent are not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Fenderson, supra.  However, there are no identifiable periods of time since the effective date of service connection during which the cervical spine degenerative disc disease and lumbar spine osteoarthropathy were more disabling than reflected in the separate 10 percent ratings.  Thus "staged ratings" are not supported by the record in this case. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of  extraschedular evaluations.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for greater degrees of spine impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The Veteran has a separate 20 percent rating for mild left upper extremity radiculopathy, consistent with the medical evidence of record.  The Veteran does not have a separate rating for lower extremity radiculopathy as, despite his complaints of numbness, it has never been diagnosed.

The preponderance of the evidence is against the claim for initial disability ratings in excess of 10 percent for cervical spine degenerative disc disease and lumbar spine osteoarthropathy, either before or after August 31, 2011.  There is no doubt to be resolved, and increased ratings are not warranted.  

B.  Increased Evaluations for the Knees

The Veteran seeks compensable evaluations for his knees prior to August 31, 2011, and in excess of 10 percent from August 31, 2011. 

The Veteran's knees have been evaluated under Diagnostic Code 5019, bursitis, which provides for rating on limitation of motion of the affected part or as degenerative arthritis (Diagnostic Code 5003).  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2011).  Assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

At the January 2006 examination VA arranged through QTC services, the knees were normal in outline and symmetric in form and function.  There was no redness, swelling, tenderness, swelling, or muscle atrophy, and sensory perception was within normal limits.  Deep tendon reflexes were within normal limits and drawer and McMurray tests were negative.  Range of motion, which was flexion 0 to 140 degrees and extension to 0 degrees, was full without restriction or pain.  There was moderate coarse crepitus in both knees and no evidence of recurrent subluxation or locking pain.  Pain, weakness, lack of endurance, fatigue, or incoordination did not further impact the range of motion after repetitive use.  X-rays of the knees were normal and the diagnosis was chondromalacia, moderate, bilateral.

At September 2006 VA internal medicine treatment, the Veteran complained of pain and stiffness in the knees with "popping" when using stairs.   X-rays of the knees were essentially normal with a nonspecific 2 mm. calcific opacity at the level of the left quadriceps tendon adjacent to the superior pole of the patella.  

An August 2007 MRI of the Veteran's left knee showed mild joint effusion, mild myxoid degeneration of the menisci, and no meniscus tear.  At September 2007 VA orthopedic treatment the Veteran complained of having bilateral knee pain since 1997 and that the left knee occasionally locked or gave out.  He rated the pain as a 4 out of 10 and said that he took Motrin with minimal relief.  On examination the knees had a range of motion of 0 to 130 degrees and a McMurray's test, which is to detect a meniscus tear, was positive.  There was medial joint line tenderness, no swelling, and no tenderness with patellar compression.  The MRI results were reviewed and the Veteran was diagnosed with a probable right medial meniscus tear.  At November 2007 treatment the Veteran said that his knee pain was a little bit better.  There was tenderness to both medial joint lines.

The Veteran had a VA examination for his knees in August 2011 at which he reported constant, chronic bilateral knee pain that was constant and waxed and waned in intensity.  It had gotten progressively worse and the response to treatment had been fair.  Symptoms of both knees included giving way, pain, stiffness, locking episodes several times a year but less than monthly, and effusions.  There was no deformity, instability, weakness, incoordination, decreased speed of joint motion, affect on motion, flare-ups, or grinding.  Weight bearing was normal and both knees had crepitation.  Range of motion was 0 to 140 degrees bilaterally and 0 degrees extension.    There was no ankylosis and there was pain on McMurray's testing and positive patellar grind.  X-rays demonstrated mild to moderate compartment degenerative joint disease in the knees.

The examiner opined that the Veteran's knees caused significant effects in the Veteran's usual occupation of tactical analyst.  He had decreased mobility, problems lifting and carrying, difficulty reaching, and decreased strength in the lower extremities with pain.  There was a moderate effect on exercise, sports and recreation and a mild effect on chores and shopping.

The Veteran currently has noncompensable evaluations for his knees prior to August 31, 2011 and separate evaluations of 10 percent from August 31, 2011 under Diagnostic Code 5019, which is the highest available under that diagnostic code.  38 C.F.R. § 4.71a.  The objective evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum, and therefore ratings under Diagnostic Codes 5256, 5257, 5259, 5262, and 5263 are not for consideration.  See id.  

Diagnostic Code 5260 provides for a 0 percent evaluation where flexion of the leg is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees. Under Diagnostic Code 5261, a 0 percent evaluation requires extension of the leg limited to five degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees. Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

There is no evidence demonstrating that the Veteran's service-connected knee disabilities meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988.  The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worst, flexion was limited to 130 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the knees are essentially normal.  See 38 C.F.R. § 4.71, Plate II.

The post-service treatment records from 2006 and 2007 show that the Veteran complained of pain in his knees.  Although there was a possible meniscus tear in the left knee, there was no limitation of motion and there was improvement in less than two months without surgery.  The January 2006 examination was normal except for moderate coarse crepitus.  Notwithstanding the Veteran's reports of giving way, there has never been a finding of lateral instability.  Furthermore, no diagnosis of degenerative joint disease was made prior to August 31, 2011.  Therefore, compensable evaluations are not available for either knee prior to August 31, 2011 under any potentially applicable diagnostic code.    

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected knee disabilities.  The January 2006 examiner wrote that pain, weakness, lack of endurance, fatigue or incoordination did not further impact the range of motion after repetitive use.  The August 2011 VA examination report stated that there was no weakness, incoordination or flare-ups.  Therefore, compensable evaluations prior to August 31, 2011 and evaluations in excess of 10 percent from August 31, 2011 are not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of  extraschedular evaluations.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of knee impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claims for initial compensable evaluations prior to August 31, 2011 for left knee chondromalacia patella, status post arthroscopic surgery, and right knee chondromalacia patella, and against the claims for compensable evaluations in excess of 10 percent for these disabilities from August 31, 2011.  There is no doubt to be resolved, and increased ratings are not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease is denied.

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine osteoarthropathy is denied.

Entitlement to an initial compensable evaluation for left knee chondromalacia patella, status post arthroscopic surgery, prior to August 31, 2011, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia patella, status post arthroscopic surgery, from August 31, 2011, is denied.

Entitlement to an initial compensable evaluation for right knee chondromalacia patella, prior to August 31, 2011, is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia patella, from August 31, 2011, is denied.






REMAND

In March 2010 the Board remanded the claim of service connection for a left wrist disability, to include as secondary to the service-connected cervical spine disability and due to an undiagnosed illness, in order for the Veteran to be scheduled for a  VA examination.  

In June 2010 the Veteran had a VA neurological examination at which it was noted that cranial nerves 2-12 are intact and that he had normal strength in all four extremities.  There was no focal weakness or atrophy detected in the left arm, and muscle tone was normal.  Sensation was slightly diminished to pain and temperature in the left thumb compared to the right but was otherwise normal.  The examiner felt that the clinical history and examination were diagnostic of left C6 radiculopathy.  

In a November 2011 VA examination report addendum the examiner wrote that the left wrist symptoms were unrelated to the cervical radiculopathy.  

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's March 2010 remand instructions state that the examiner was to determine the etiology of any left wrist disorder, including whether it was due to cervical radiculopathy, whether the cervical spine disorder had aggravated the left wrist, whether any pathology unrelated to the left wrist was at least as likely not related to the September 2004 in-service complaints, and if there was no pathology whether it was at least as likely as not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  

The VA examination report addendum indicates that the left wrist symptoms are unrelated to the cervical radiculopathy.  However, no rationale was provided, and therefore the opinion has no probative value.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the other opinions that the examiner was to provide, as mandated by the March 2010 remand, were not provided.

The Veteran's wrist was also examined at the August 2011 VA examination.  The Veteran was diagnosed with cervical radiculopathy that resulted in wrist pain.  The examiner opined that wrist condition was less likely as not caused by or a result of repetitive air jumps, rucksack use, and repetitive stresses.  The rationale provided is relevant only with respect to the Veteran's knees and is, therefore, not probative.  See Nieves-Rodriguez, supra.  Simply put, the June 2010, August 2011 examination reports and November 2011 addendum are completely insufficient in analyzing that Veteran's left wrist for adjudication purposes.  

Once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The opinions from the examinations that the Veteran has had for his left wrist are inadequate and they cannot be used to adjudicate his claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the etiology of any left wrist condition with an examiner other than the ones who conducted the June 2010 and August 2011 examinations. The examiner is to: 

a) State whether the Veteran has any pathology in the left wrist.  Any necessary MRI or CT studies should be performed. 

b) State whether the Veteran's radiculopathy of the left upper extremity due to the cervical disk bulges also involves the left wrist.  If the cervical spine disability and any left wrist disability found are not directly related, state whether the cervical spine disability has aggravated any left wrist condition beyond the normal progress of the disability. 

c) If the Veteran does have pathology in the left wrist but it is unrelated to the service-connected cervical spine disability, state whether it is at least as likely as not that the Veteran's current left wrist disability is related to the in-service complaints of mild left wrist pain in September 2004 or is otherwise related to service. 

d) If the Veteran does not have pathology in the left wrist to explain the symptoms, state whether the Veteran's complaints can be considered a qualifying chronic disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or at any time after service. 

The claims file must be reviewed in conjunction with the examination.  A complete rationale for all opinions must be provided. 

2.  Thereafter, any additional development deemed necessary should be undertaken.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable opportunity to respond. 





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


